UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7037


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KAREEM R. THOMPSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:98-cr-00207-GRA-1)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareem R. Thompson, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kareem R. Thompson appeals the district court’s order

denying his motion for modification of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).                Thompson argues that the district

court    erred     by    failing      to    reduce         his    sentence          based    upon

Amendment 706 of the Guidelines.                    See U.S. Sentencing Guidelines

Manual § 2D1.1(c) (2007 & Supp. 2008); USSG App. C Amend. 706.

As we recently observed, “Amendment 706 . . . amended § 2D1.1 of

the     Sentencing      Guidelines         by       reducing          the    offense        levels

associated with crack cocaine quantities by two levels.”                                United

States v. Hood, 556 F.3d 226, 232 (4th Cir. 2009).                                   Thompson’s

sentence was determined by the career offender guideline, USSG

§ 4B1.1, and was not based on a sentencing range lowered by the

amendment.       The fact that the district court reduced Thompson’s

sentence     under      Fed.   R.     Crim.         P.    35     is    irrelevant       to    the

applicability of Amendment 706.                     Id. at 234.              Accordingly, we

affirm the decision of the district court.                                  We dispense with

oral    argument     because        the    facts         and   legal        contentions       are

adequately    presented        in    the    materials            before       the    court    and

argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                2